Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered February 4, 1987, convicting him of attempted criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
*500Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.